Title: To Thomas Jefferson from Martha Jefferson Randolph, 31 March 1797
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas


                    
                        My Dearest Father
                        Varina March 31st. 1797
                    
                    The first certain accounts we had of your arrival were conveyed by your letter to Mr. Randolph which would as you suposed have met on his way up had we not previously determined upon having the children innoculated. But every circumstance of season health &c. conspiring to make the present opportunity favorable Mr. Randolph thought no interest of his could excuse his letting it slip. I have often experienced that a mother’s heart was of all things in nature the least subject to reason but never more fully than at present. The idea of exposing my children to such a disorder with out being able to accompany them alltho I have the certainty of their finding in their Father as tender and an infinitely more skill full nurse than my self, makes me perfectly miserable. I never look at them but my eyes fill with tears to think how soon we shall part and perhaps for ever. The anxiety I feel on their account my Dear Father does not prevent my feeling most sensibly for the solitude and gloom of your present situation. I never take a view of your solitary fire side but my heart swells. However as nothing detains us now but the children I hope soon [to] be restored to your paternal embraces and dispel by the presence of your children the cloud which obscures the beauties of spring, no where so enchanting as at Monticello. My Sister joins me [in] the tenderest love. As the boys are waiting I am obliged to conclude with Dearest Father your most affectionate
                    
                        M. Randolph
                    
                